UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7987



JAMES DAVID FAIRCLOTH, SR.,

                                              Plaintiff - Appellant,

          versus


R. C. LEE, Warden; ASSOCIATE WARDEN MCCABE;
CAPTAIN   WILMAN;   CAPTAIN   SIGNAL;  CAPTAIN
KENNEDY;    SERGEANT    STRICKLAND;   SERGEANT
BURROUGH; OFFICER ELLIS; OFFICER HARRIS;
OFFICER   PAGE;   OFFICER    NICKLES;  OFFICER
WILLIAMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00608-FL)


Submitted:   April 27, 2007                   Decided:   May 18, 2007


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James David Faircloth, Sr., Appellant Pro Se. Elizabeth F. Parsons,
Joseph Edward Elder, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James David Faircloth, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Faircloth v. Lee, No. 5:04-ct-00608-FL (E.D.N.C. Nov. 22,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -